 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   JESSIE R. JACKSON,                         Case No. 5:19-cv-00282 AG (AFM)
12
                         Petitioner,
                                                ORDER ACCEPTING FINDINGS
13          v.
                                                AND RECOMMENDATIONS OF
14   KELLY SANTORO, Warden,                     UNITED STATES MAGISTRATE
                                                JUDGE
15
                         Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
18   Habeas Corpus, records on file and the Report and Recommendation of United States
19   Magistrate Judge. Further, the Court has engaged in a de novo review of those
20   portions of the Report to which Petitioner has objected. The Court accepts the
21   findings and recommendation of the Magistrate Judge.
22         IT THEREFORE IS ORDERED that Judgment be entered (1) denying the
23   Petition for Writ of Habeas Corpus; and (2) dismissing the action with prejudice.
24

25   DATED: November 11, 2019
26                                         ____________________________________
                                                   ANDREW J. GUILFORD
27                                           UNITED STATES DISTRICT JUDGE
28
